Exhibit 10.2

 

 

Termination Agreement

 

 

This Termination Agreement ("Agreement") is effective as of 27th December, 2019
("Effective Date"), Cosmos Group Holdings, Inc., a Nevada corporation (“COSG”),
on the one hand, and Hong Kong Healthtech Limited, a limited liability company
organized under the laws of Hong Kong (“HKHL”), 深圳傅正勤教育科技有限公司Shenzhen Fu Zheng
Qin Education Technology Limited (formerly known as Shenzhen Yongle Innovative
Education Limited), a limited company organized under the laws of the People’s
Republic of China (“SZFZQ”) and their Affiliates (together with HKHL, the “HKHL
Entities”), each only, with respect to their respective obligations hereunder,
on the other hand.. The parties are collectively referred to as "Parties" and
individually as "Party".

 

Recitals

 

Whereas, the Parties entered into the INTELLECTUAL PROPERTY OWNERSHIP AND
LICENSE AGREEMENT, and any ancillary documents where applicable, dated 19th July
2019 (the "Documents") for the terns therein;

 

Whereas, the Parties have agreed to mutually terminate the Documents with
immediate effect from their execution and delivery of this Agreement and to
provide one other with a mutual release set forth below; and

 

Now, therefore, in view of the foregoing premises and in consideration of the
mutual promises and covenants contained in this Agreement, the Parties agree as
follows:

 

1. Definitions.

 

Capitalized terms used herein shall have the meaning as provided in the
Documents, unless as otherwise set forth below.

 

2. Termination of the Documents.

 

2.1 Subject to the terms and conditions of this Agreement, as of the Effective
Date, the Parties hereby mutually terminate the Documents and any and all
rights, obligations or duties created thereunder with immediate effect.

 

3. Mutual Release.

 

3.1 Upon termination of the Documents, each Party hereby releases and discharges
the other Party and its servants, agents, employees, officers, directors and
shareholders, and all others, of and from any and all obligations, claims and
demands of every hind and nature, known and unknown, suspected and unsuspected,
disclosed and undisclosed and in particular of and from all claims and demands
of every kind and nature, known and unknown, suspected and unsuspected,
disclosed and undisclosed, for damages actual and consequential, past, present
and future, arising out of or in any way connected with the Documents.

 

3.2 It is understood and agreed that this is a full and final release of any and
all claims described as aforesaid, including those that are now unknown,
unanticipated, unsuspected and undisclosed, as well as those which are now
known, anticipated, suspected, or disclosed.

 

3.3 Each Party warrants and represents that (1) it has the power and authority
to execute, deliver and grant this release, (2) all actions necessary for the
due authorization, execution and delivery of this release have been duly taken,
(3) this release is a legal, valid and binding obligation of the Party granting
this release, and (4) this release is enforceable in accordance with the terms
of this Agreement.

 

3.4 Each Party granting the release hereunder will indemnify and save harmless
the other Party herein from any loss, claim, expense, demand or cause of action
of any hind or character through the assertion by any person of a claim or
claims connected with the subject matter of this release and from any loss
incurred directly or indirectly by reason of the falsity or inaccuracy of any
representation herein by the Party granting the release.

 

 

 



 1 

 

 

4. Entire Agreement.

 

4.1 This Agreement contains the entire agreement between the Parties hereto.
Terms of this termination and release are contractual and not a mere recital.
This Agreement is executed by each Party granting the release without reliance
upon any representation of and by the Party, or its representatives, receiving
the release, and the Party granting the release has carefully read the release
of Clause 3 herein, has been advised of its meaning and consequences by its
attorney, and signs the same of its own free will. The release under this
Agreement shall bind the heirs, personal representatives, successors and assigns
of each Party, and inure to the benefit of each Party receiving the release
hereunder, its agents, employees, servants, directors, officers, shareholders,
successors, and assigns.

 

5. Governing Law and Jurisdiction.

 

5.1 This Agreement shall be governed and construed in accordance with the laws
of Hong Kong without regard to principles of conflicts of law. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the Hong Kong courts in
respect of any suit, action or proceeding arising out of or relating to this
Agreement, and irrevocably accepts for themselves and in respect of their
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.

 

6. Counterparts.

 

6.1 This Agreement may be signed in any number of copies or counterparts, each
of which when so signed and delivered shall be deemed an original, but all the
counterparts shall together constitute one and the same agreement.

 

 

[Signature Page Follows]

 

 

 

 

 



 2 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers to be effective as of the
Effective Date.

 

 



COSMOS GROUP HOLDINGS,INC. HONG KONG HEALTHTECH LIMITED, a Nevada corporation a
Hong Kong limited liability company     By: /s/ Miky Y.C. Wan By: /s/ Jonathan
SO Miky Y.C.Wan SO Wing Lok Jonathan Chief Executive Officer Director

 

 

 

 

[image1.jpg]

 

 



 3 

 